 



Exhibit 10.18
FIFTEENTH AMENDMENT TO THE
DYNEGY INC. 401(k) SAVINGS PLAN
WHEREAS, Dynegy Inc., a Delaware corporation (“Dynegy”), maintains the Dynegy
Inc. 401(k) Savings Plan (the “Plan”) for the benefit of the eligible employees
of certain participating companies;
WHEREAS, the Dynegy Inc. Benefit Plans Committee has designated Dynegy Northeast
Generation, Inc. as an. “Employer” under the Plan solely for the provision of
benefits as described below; and
WHEREAS, Dynegy and its delegates are authorized and empowered to amend the Plan
pursuant to Section 16.1 of the Plan.
NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective April 3, 2008:
I.
Section 1.1(27) of the Plan is hereby amended by adding the following sentence
to the end thereof:
“In addition, notwithstanding any provision of the Plan to the contrary, no
individual employed by Dynegy Northeast Generation, Inc., other than an
individual who is hired by Dynegy Northeast Generation, Inc. on or after
April 3, 2008 and who is covered by that certain Memorandum of Agreement between
Dynegy Northeast Generation, Inc. and Local Union 320 of the International
Brotherhood of Electrical Workers, dated March 26, 2008 as ratified on April 3,
2008, shall be an ‘Eligible Employee’.”
II.
Section 1.1(32) of the Plan is hereby amended by adding the following sentence
to the end thereof:
“Dynegy Northeast Generation, Inc. shall be an ‘Employer’ solely for the purpose
of providing benefits under the Plan to Eligible Employees who are hired by
Dynegy Northeast Generation, Inc. on or after April 3, 2008 and who are covered
by that certain Memorandum of Agreement between Dynegy Northeast Generation,
Inc. and Local Union 320 of the International Brotherhood of Electrica Workers,
dated March 26, 2008, as ratified on April 3, 2008.”

 

 



--------------------------------------------------------------------------------



 



III.
Except as modified herein, the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this Fifteenth Amendment to the
Plan to be executed on the date indicated below, to be effective as provided
above.

                  DYNEGY INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Julius Cox
 
Julius Cox, Chairman of the Dynegy Inc.    
 
      Benefits Plan Committee    
 
      Date: April 28, 2008    

 

2